STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0997

VERSUS

ROBERT C. MEADS, JR. OCTOBER 11, 2022

In Re: Robert C. Meads, Jr., applying for supervisory writs,
32nd Judicial District Court, Parish of Terrebonne,
No. 290,742.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED AS MOOT. The record of the Terrebonne Parish
Clerk of Court’s office shows that on June 16, 2022, the
district court denied relator’s first motion for a new trial.
The record further shows that on July 27, 2022, the district
court denied relator’s second, supplemental motion for a new
trial as moot.

VGW

COURT OF APPEAL, FIRST CIRCUIT

ASa|

DEPUTY CLERK OF COURT
FOR THE COURT